      Case 5:18-md-02834-BLF Document 316 Filed 12/04/18 Page 1 of 5



 1   MICHAEL A. SHERMAN (SBN 94783)                  J. DAVID HADDEN (CSB No. 176148)
     masherman@stubbsalderton.com                   dhadden@fenwick.com
 2   JEFFREY F. GERSH (SBN 87124)                   SAINA S. SHAMILOV (CSB No. 215636)
     jgersh@stubbsalderton.com                      sshamilov@fenwick.com
 3   SANDEEP SETH (SBN 195914)                      TODD R. GREGORIAN (CSB No. 236096)
     sseth@ stubbsalderton.com                      tgregorian@fenwick.com
 4   WESLEY W. MONROE (SBN 149211)                  PHILLIP J. HAACK (CSB No. 262060)
     wmonroe@stubbsalderton.com                     phaack@fenwick.com
 5   STANLEY H. THOMPSON, JR. (SBN 198825)          RAVI R. RANGANATH (CSB No.
     sthompson@stubbsalderton.com                   272981)
 6   VIVIANA B. HEDRICK (SBN 239359)                rranganath@fenwick.com
     vhedrick@stubbsalderton.com                    CHIEH TUNG (CSB No. 318963)
 7   STUBBS ALDERTON MARKILES, LLP                  ctung@fenwick.com
     15260 Ventura Boulevard, 20TH Floor            FENWICK & WEST LLP
 8   Sherman Oaks, CA 91403                         Silicon Valley Center
     Telephone:    (818) 444-4500                   801 California Street
 9   Facsimile:    (818) 444-4520                   Mountain View, CA 94041
                                                    Telephone:     650.988.8500
10   Attorneys for PERSONALWEB                      Facsimile:     650.938.5200
     TECHNOLOGIES, LLC
11                                                  Counsel for AMAZON.COM, INC. and
     DAVID D. WIER                                  AMAZON WEB SERVICES, INC.
12   david.wier@level3.com
     Assistant General Counsel
13   1025 Eldorado Boulevard
     Broomfield, CO 80021
14   Telephone:    (720) 888-3539

15   Attorney for LEVEL 3
     COMMUNICATIONS, LLC
16

17                                   UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA
19
     IN RE PERSONALWEB TECHNOLOGIES,                 Case No.: 5:18-md-02834-BLF
20   LLC, ET AL., PATENT LITIGATION
21   AMAZON.COM, INC. and AMAZON WEB                 Case No.: 5:18-cv-00767-BLF
     SERVICES, INC.,
22                                                   JOINT STIPULATION AND
                       Plaintiffs,                   [PROPOSED] ORDER EXTENDING
23                                                   DEADLINE TO SUBMIT POTENTIAL
            v.                                       DISCOVERY DISPUTES TO THE
24                                                   MAGISTRATE JUDGE REGARDING
     PERSONAL WEB TECHNOLOGIES, LLC, and             CLAIM PRECLUSION / KESSLER
25   LEVEL 3 COMMUNICATIONS, LLC,                    MOTION

26                     Defendants.

27

28
      STIPULATION AND [PROPOSED] ORDER RE                           CASE NO.: 5:18-md-2834-BLF
      DEADLINE TO SUBMIT DISCOVERY DISPUTES                         CASE NO.: 5:18-cv-00767-BLF
      TO THE MAGISTRATE JUDGE RE KESSLER
      MOTION
        Case 5:18-md-02834-BLF Document 316 Filed 12/04/18 Page 2 of 5



 1         PersonalWeb Technologies, LLC and Level 3 Communications, LLC (collectively,

 2 “PersonalWeb”) and Amazon.com, Inc. and Amazon Web Services, Inc. (collectively, “Amazon”)

 3 hereby stipulate and recite as follows:

 4         WHEREAS, on October 1, 2018, PersonalWeb personally served certain discovery, including

 5 Requests for Production of Documents (Set One), on Amazon, which discovery included, among

 6 other things, requests regarding claim preclusion and Kessler issues;

 7         WHEREAS, on November 1, 2018, Amazon responded to the foregoing discovery with

 8 objections, other responses and produced certain documents, and subsequently supplemented those

 9 responses and produced additional documents after the parties met and conferred;

10         WHEREAS, on November 28, 2018, Amazon filed its motion for summary judgment on its

11 declaratory judgment claims and defenses under the claim preclusion and Kessler doctrines (the

12 “Kessler motion”) (Dkt. No. 315);

13         WHEREAS, PersonalWeb’s opposition to the Kessler motion is due on January 9, 2019 and

14 Amazon’s reply to PersonalWeb’s opposition is due on January 24, 2019 (Dkt. No. 312);

15         WHEREAS, at the November 2, 2018 Case Management Conference (“CMC”) counsel for

16 PersonalWeb stated it needed to take the deposition of a 30(b)(6) witness for Amazon in connection

17 with the anticipated and yet to be filed Kessler motion.

18         WHEREAS, in the Court’s Case Management Order No. 2 the Court ordered “[a]s to

19 discovery required for the Kessler motion, the parties shall submit any disputes to Magistrate Judge

20 van Keulen by December 4, 2018” (Dkt. No. 306);

21         WHEREAS, PersonalWeb noticed a deposition of Amazon pursuant to Federal Rule of Civil

22 Procedure 30(b)(6) and was advised that Amazon’s witness is only available on December 5, 2018,

23 which is the date now set for the deposition to occur;

24         WHEREAS, PersonalWeb has requested, and Amazon has agreed to, an extension, until

25 December 13, of the deadline to submit discovery disputes related to the Kessler motion to the

26 Magistrate Judge, so that it can raise any discovery disputes that it believes remain following that
27 deposition;

28
     STIPULATION AND [PROPOSED] ORDER RE         -1-                    CASE NO.: 5:18-md-2834-BLF
     DEADLINE TO SUBMIT DISCOVERY DISPUTES                              CASE NO.: 5:18-cv-00767-BLF
     TO THE MAGISTRATE JUDGE RE KESSLER
     MOTION
                               Case 5:18-md-02834-BLF Document 316 Filed 12/04/18 Page 3 of 5



                        1         WHEREAS, the parties do not believe that the requested extension will affect the briefing

                        2 schedule on the Kessler motion or any other deadline set by the Court;

                        3         THE PARTIES HEREBY STIPULATE and jointly request that the deadline to submit

                        4 discovery disputes related to the Kessler motion to Magistrate Judge van Keulen shall be extended

                        5 to December 13, 2018.

                        6                                       Respectfully submitted,
                        7
                            Dated: December 4, 2018                    STUBBS ALDERTON & MARKILES, LLP
                        8

                        9                                              By: /s/ Michael Sherman
                                                                           Michael A. Sherman
                       10                                                  Jeffrey F. Gersh
                                                                           Sandeep Seth
                       11                                                  Wesley W. Monroe
                       12                                                  Viviana Boero Hedrick

                       13 Dated: December 4, 2018                      MACEIKO IP
                       14
                                                                       By: /s/ Theodore S. Maceiko
                       15                                                  Theodore S. Maceiko (SBN 150211)
                                                                           ted@maceikoip.com
                       16                                                  MACEIKO IP
                       17                                                  420 2nd Street
                                                                           Manhattan Beach, CA 90266
                       18                                                  Telephone: (310) 545-3311
                                                                           Facsimile: (310) 545-3344
                       19
                                                                           Attorneys for Plaintiff
                       20
                                                                           PERSONALWEB TECHNOLOGIES, LLC, a
                       21                                                  Texas limited liability company

                       22 Dated: December 4, 2018                      DAVID D. WIER

                       23                                              By: /s/ David D. Wier
                                                                           David D. Wier
                       24
                                                                           david.wier@level3.com
                       25                                                  Assistant General Counsel
                                                                           1025 Eldorado Boulevard
                       26                                                  Broomfield, CO 80021
                                                                           Telephone:        (720) 888-3539
                       27

                       28
                            STIPULATION AND [PROPOSED] ORDER RE           -2-                      CASE NO.: 5:18-md-2834-BLF
                            DEADLINE TO SUBMIT DISCOVERY DISPUTES                                  CASE NO.: 5:18-cv-00767-BLF
                            TO THE MAGISTRATE JUDGE RE KESSLER
                            MOTION
4848-0020-1858, v. 1
                               Case 5:18-md-02834-BLF Document 316 Filed 12/04/18 Page 4 of 5



                        1                                                   Attorney for Plaintiff
                                                                            LEVEL 3 COMMUNICATIONS, LLC
                        2

                        3 Dated: December 4, 2018                      FENWICK & WEST LLP
                        4
                                                                       By: /s/ Saina S. Shamilov
                        5                                                  Saina S. Shamilov
                        6
                                                                            Counsel for AMAZON. COM, INC. and
                        7                                                   AMAZON WEB SERVICES, INC.

                        8
                                  PURSUANT TO STIPULATION, IT IS SO ORDERED.
                        9

                       10
                            Dated:
                       11                                              Honorable Susan van Keulen
                       12                                              United States Magistrate Judge

                       13
                                                                ATTESTATION
                       14
                                  The undersigned attests that concurrence in the filing of the foregoing document was obtained
                       15
                            from all of its signatories.
                       16

                       17 Dated: December 4, 2018

                       18
                                                                       STUBBS ALDERTON & MARKILES, LLP
                       19

                       20                                              By: /s/ Jeffrey F. Gersh
                                                                           Jeffrey F. Gersh
                       21                                                  Attorneys for Plaintiff
                                                                           PERSONALWEB TECHNOLOGIES, LLC, a
                       22                                                  Texas limited liability company
                       23

                       24

                       25

                       26
                       27

                       28
                            STIPULATION AND [PROPOSED] ORDER RE           -3-                      CASE NO.: 5:18-md-2834-BLF
                            DEADLINE TO SUBMIT DISCOVERY DISPUTES                                  CASE NO.: 5:18-cv-00767-BLF
                            TO THE MAGISTRATE JUDGE RE KESSLER
                            MOTION
4848-0020-1858, v. 1
                               Case 5:18-md-02834-BLF Document 316 Filed 12/04/18 Page 5 of 5



                        1                                    CERTIFICATE OF SERVICE

                        2
                                      I, Elizabeth Saál de Casas, certify that on this 4th day of December 2018, I caused the
                        3
                            foregoing JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE
                        4
                            TO SUBMIT POTENTIAL DISCOVERY DISPUTES TO THE MAGISTRATE JUDGE
                        5
                            REGARDING CLAIM PRECLUSION / KESSLER MOTION to be served by electronic mail
                        6
                            to:
                        7                                          J. David Hadden
                                                                dhadden@fenwick.com
                        8                                         Phillip John Haack
                                                                 phaack@fenwick.com
                        9
                                                                 Saina Sason Shamilov
                       10                                      sshamilov@fenwick.com
                                                           Ravi Ragavendra Ranganath
                       11                                    rranganath@fenwick.com
                                                                     Chieh Tung
                       12                                       ctung@fenwick.com
                       13                                     FENWICK & WEST LLP
                                                        NDCA Case No. 5:18-cv-00767-BLF
                       14                          Attorney for Amazon.com, Inc. and Amazon Web
                                                                     Services, Inc.
                       15

                       16                                               STUBBS, ALDERTON & MARKILES, LLP
                       17

                       18                                               By: /s/ Elizabeth Saál de Casas
                                                                                Elizabeth Saal de Casas
                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
                            STIPULATION AND [PROPOSED] ORDER RE            -4-                      CASE NO.: 5:18-md-2834-BLF
                            DEADLINE TO SUBMIT DISCOVERY DISPUTES                                   CASE NO.: 5:18-cv-00767-BLF
                            TO THE MAGISTRATE JUDGE RE KESSLER
                            MOTION
4848-0020-1858, v. 1
